DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 04/20/2022, Applicant, on 08/18/2022.
Status of Claims
Claims 10, 12, 15-16, 18, and 20 are currently amended. 
Claims 21-25 are new. 
Claims 1-9 are canceled. 
Claims 11, 13-14, 17 and 19 are originals. 
Claims 10-25 are currently pending following this response. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/13/2022 and on 09/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 112
The arguments have been fully considered and found to be persuasive.
Accordingly, the Examiner withdraws the rejections of the cancelled claims 1-9.
Response to Arguments - 35 USC § 101
The arguments have been fully considered and found to be persuasive.
Regarding applicant’s arguments on page 9 “Applicants respectfully submit that that the claims presented by this paper do not fall within an abstract idea as outlined in the new guidance. The present claims are directed towards the processing and implementation of computer scripts (i.e., modules) for dynamic configuration of complex packaging production systems. Such technical features do not fall within mathematical concepts, certain methods of organizing human activity, or a mental process.”
The examiner agrees.
The pending claims as amended do not belong to any of the abstract ideas categories under Step One of the framework.
Accordingly, the Examiner withdraws the rejections of the pending claims under 35 USC § 101.

Response to Arguments - 35 USC § 103
The arguments have been fully considered but they are not persuasive.
Regarding applicant’s arguments on pages 12-13 “Applicants respectfully submit that the art of records fails to teach or suggest at least: receiving, at one or more importer modules, package creation requests, wherein the packaging creation requests comprises: a first packaging creation request for a first box, the first packaging request including exact box dimensions for the first box, and a second packaging creation request for a second box, the second packaging request including a list of specific products that are to be packaged within the second box, wherein at least one of the first packaging creation request or the second packaging creation request is in a format that is not useable by one or more machine group modules;”
The examiner respectfully disagrees.
The argued limitation are rejected in the present office action as follow: receiving, at one or more importer modules, package creation requests; wherein the packaging creation requests comprises: a first packaging creation request for a first box, the first packaging request including exact box dimensions for the first box, [Pettersson 8859, Abstract, Pettersson 8859 teaches “a request for multiple items is received and a packaging customization engine accesses an information store that includes information about each of the requested items. The information may include dimensional information about the three-dimensional size of the items” wherein receiving a request with item dimensions] and a second packaging creation request for a second box, the second packaging request including a list of specific products that are to be packaged within the second box, [Pettersson 8859, page 13 first paragraph, Pettersson 8859 teaches “For example, additional information may include information about curvatures or irregularities in a product, whether the product has multiple cavities into which other products can be nested, whether a cavity is an opening, a hollow center, an irregularity, etc., as well as other information such as pricing, inventory status, or order information. Additional information may indicate, for example, whether a product is flexible. A flexible product may be able to be placed in different configurations. For example, a shirt may be flexible and fit into a variety of different sizes and locations within a package” wherein specific product to be packaged in a box]
Pettersson 8859 does not specifically teach, however, Magnell teaches wherein at least one of the first packaging creation request or the second packaging creation request is in a format that is not useable by one or more machine group modules; 5translating the received package creations requests into a second format that is readable by one or more staging and selection modules; [Magnell, para. 0041, Magnell teaches “An intermediate processing platform such as a PC or PLC may be used to provide a translation of the dimension reading system format to the carton-making machine data receipt format” wherein translating received data to a machine readable format] 
Applicant’s arguments in this regards are moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 10-12, 18-19, and 21 are rejected under 35 U.S.C. 103 as being un-patentable over Pettersson Niklas (WO 2012018859 A1) hereinafter Pettersson 8859 in view of Magnell (US20080020916 A1) and in further view of Pettersson Niklas (WO 2012006050 A1) hereinafter Pettersson 6050.
Regarding claim 10. Pettersson 8859 teaches A computer-implemented method, executed on one or more processors, for universally integrating various systems within a variety of unique packaging production architectures, the computer-implemented method comprising: [Pettersson 8859, claim 1, Pettersson 8859 teaches “A method for creating customized packaging on-demand, the method comprising” wherein a method for customized packaging. Claim 8 teaches “One or more computer-readable storage media having stored thereon computer-executable instructions that, when executed by a processor, cause a computing system to perform the method of claim 1” wherein a computer implemented method] receiving, at one or more importer modules, package creation requests; wherein the packaging creation requests comprises: a first packaging creation request for a first box, the first packaging request including exact box dimensions for the first box, [Pettersson 8859, Abstract, Pettersson 8859 teaches “a request for multiple items is received and a packaging customization engine accesses an information store that includes information about each of the requested items. The information may include dimensional information about the three-dimensional size of the items” wherein receiving a request with item dimensions] and a second packaging creation request for a second box, the second packaging request including a list of specific products that are to be packaged within the second box, [Pettersson 8859, page 13 first paragraph, Pettersson 8859 teaches “For example, additional information may include information about curvatures or irregularities in a product, whether the product has multiple cavities into which other products can be nested, whether a cavity is an opening, a hollow center, an irregularity, etc., as well as other information such as pricing, inventory status, or order information. Additional information may indicate, for example, whether a product is flexible. A flexible product may be able to be placed in different configurations. For example, a shirt may be flexible and fit into a variety of different sizes and locations within a package” wherein specific product to be packaged in a box]
Pettersson 8859 does not specifically teach, however, Magnell teaches wherein at least one of the first packaging creation request or the second packaging creation request is in a format that is not useable by one or more machine group modules; 5translating the received package creations requests into a second format that is readable by one or more staging and selection modules; [Magnell, para. 0041, Magnell teaches “An intermediate processing platform such as a PC or PLC may be used to provide a translation of the dimension reading system format to the carton-making machine data receipt format” wherein translating received data to a machine readable format] 
Pettersson 8859 teaches producing on-demand packaging and Magnell teaches producers and distributors of random-sized objects to manufacture corrugated cartons or protective corrugated inner-packs that are specifically sized to individual objects or bundles of objects. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Pettersson 8859 to incorporate the teaching of Magnell by translating received data to a machine readable format.  The motivation to combine Pettersson 8859 with Magnell has the advantage to accept dimensional data via an Ethernet network or serial link [Magnell, para. 0043].  
Further, Pettersson 8859 receiving, at the one or more staging modules, translated packaging creation orders from the one or more importer modules; [Pettersson 8859, claim 4, Pettersson 8859 teaches “sending said dimensions to a packaging machine for said packaging production machine to design a packaging template based on said calculated dimensions of said model arrangement” wherein a packaging machine is equivalent staging module that receives the translated packaging creation orders from the packaging customization engine] wherein the one or more staging modules determine an order in which the packaging creation requests are to be processed such that one or more of the packaging creation requests are completed prior to a particular time; [Pettersson 8859, page 23 second paragraph, Pettersson 8859 teaches “The number of arrangements and rearrangements that are produced and compared can be set to a predetermined number (e.g., by incrementing the counter), may be limited based on time (e.g., compute as many possible arrangements produced in one minute), or can be limited or configured in other manners” wherein “The number of arrangements and rearrangements that are produced and compared can be set to a predetermined number (e.g., by incrementing the counter), may be limited based on time” is equivalent to “packaging creation requests are completed prior to a particular time”] identifying within each of the translated packaging creation orders one or 10more final packaging parameters; [Pettersson 8859, claim 4, Pettersson 8859 teaches “design a packaging template based on said calculated dimensions of said model arrangement” wherein design a packaging template based on said calculated dimensions is equivalent identifying parameters within each translated packaging creation order] 
Pettersson 8859 in view of Magnell does not specifically teach, however, Pettersson 6050 teaches identifying , with one or more selection modules,  a particular machine group that is capable of meeting the one or more final packaging parameters; wherein the one or more selection modules identifies the particular machine group based a type of production architectures that is present within the particular machine group, wherein at least one other machine group is associated with a different type of production architecture; [Pettersson 6050, claim 4, Pettersson 6050 teaches “As depicted, packaging production machines 102 includes production tracks 102 A, 102B, and 102C. Each of production tracks 102A, 102B, and 102C can be loaded with packaging raw materials, such as, for example, fanfold or rolled corrugated board. As depicted, each of production tracks 102A, 102B, and 102C, has a different maximum width for raw materials. As production tracks 102A, 102B, and 102C produce packaging products (e.g., box templates), packaging product machine 102 can maintain a local store of usage data. Packaging production machine 102 can include a NIC for network communication. From time to time or at desired intervals, a packaging production machine 102 can communicate usage data from the local store to computer system 104 and/or data store 106. The vertical ellipsis above and below packaging production machine 102 represent that one or more additional packaging production machines can be included in production architecture 100” wherein “one or more additional packaging production machines can be included in production architecture 100” is equivalent to particular machine group type of production architectures that is present within the particular machine group] 
Pettersson 8859 teaches producing on-demand packaging and Pettersson 6050 teaches optimizing production of packaging products. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Pettersson 8859 in view of Magnell to incorporate the teaching of Pettersson 6050 by identifying a capable work group.  The motivation to combine Pettersson 8859 in view of Magnell with Pettersson 6050 has the advantage of using available raw materials sufficient for the defined size and in accordance with the selected packaging design [Pettersson 6050, claim 1]
Further, Pettersson 8859 and communicating, with the one or more selection modules, the translated packaging creation orders to the one or more machine group modules that are in communication with one or more packaging stations  [Pettersson 8859, page 10 first paragraph, Pettersson 8859 teaches “For example, packaging customization engine 12 may develop an arrangement of ordered items, and then supply the dimensions of the arrangement or of desired packaging to packaging machine 20 (e.g., by sending message 19), to allow packaging machine 20 to design the packaging template” wherein sending a message to machine modules]. 
Regarding claim 11. Pettersson 8859 in view of Magnell and Pettersson 6050 teaches all of the limitations of claim 10 (as above). Further, Pettersson 8859 teaches wherein the one or more staging and selection modules are configured to integrate with one or more distinct packaging architectures [Pettersson 8859, claim 4, Pettersson 8859 teaches “sending said dimensions to a packaging machine for said packaging production machine to design a packaging template based on said calculated dimensions of said model arrangement” wherein a packaging machine is equivalent staging module and wherein “sending said dimensions to a packaging machine for said packaging production machine to design a packaging template based on said calculated dimensions of said model arrangement” is equivalent to integrate with one or more distinct packaging architectures].  
Regarding claim 12. Pettersson 8859 in view of Magnell and Pettersson 6050 teaches all of the limitations of claim 10 (as above). Further, Pettersson 8859 teaches further comprising: providing, with a importer module plugin, the one or more importer modules with an ability to receive and interpret packaging template requests from a particular production architecture [Pettersson 8859, claim 4, Pettersson 8859 teaches “sending said dimensions to a packaging machine for said packaging production machine to design a packaging template based on said calculated dimensions of said model arrangement” wherein a magnetic disk storage is equivalent to plugin module  with instruction, and wherein sending said dimensions to a packaging machine for said packaging production machine to design a packaging template based on said calculated dimensions is equivalent to the ability to receive and interpret packaging template requests].
Regarding claim 18. Pettersson 8859 teaches A computer system for universally integrating various systems within a variety of unique packaging production architectures, comprising: one or more processors; and one or more computer-readable media having stored thereon executable instructions that when executed by the one or more processors configure the computer system to perform at least the following: [Pettersson 8859, claim 8, Pettersson 8859 teaches “One or more computer-readable storage media having stored thereon computer-executable instructions that, when executed by a processor, cause a computing system to perform the method of claim 1”] receive, at one or more importer modules, package creation requests, wherein the packaging creation requests comprises: a first packaging creation request for a first box, the first packaging request including exact box dimensions for the first box, [Pettersson 8859, Abstract, Pettersson 8859 teaches “a request for multiple items is received and a packaging customization engine accesses an information store that includes information about each of the requested items. The information may include dimensional information about the three-dimensional size of the items” wherein receiving a request with item dimensions] and a second packaging creation request for a second box, the second packaging request including a list of specific products that are to be packaged within the second box, [Pettersson 8859, page 13 first paragraph, Pettersson 8859 teaches “For example, additional information may include information about curvatures or irregularities in a product, whether the product has multiple cavities into which other products can be nested, whether a cavity is an opening, a hollow center, an irregularity, etc., as well as other information such as pricing, inventory status, or order information. Additional information may indicate, for example, whether a product is flexible. A flexible product may be able to be placed in different configurations. For example, a shirt may be flexible and fit into a variety of different sizes and locations within a package” wherein specific product to be packaged in a box]
Pettersson 8859 does not specifically teach, however, Magnell teaches wherein at least one of the first packaging creation request or the second packaging creation request is in a format that is not useable by one or more machine group modules; translate the received package creations requests into a second format that is readable by one or more staging and selection modules; [Magnell, para. 0041, Magnell teaches “An intermediate processing platform such as a PC or PLC may be used to provide a translation of the dimension reading system format to the carton-making machine data receipt format” wherein translating received data to a machine readable format] 
Pettersson 8859 teaches producing on-demand packaging and Magnell teaches producers and distributors of random-sized objects to manufacture corrugated cartons or protective corrugated inner-packs that are specifically sized to individual objects or bundles of objects. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Pettersson 8859 to incorporate the teaching of Magnell by translating received data to a machine readable format.  The motivation to combine Pettersson 8859 with Magnell has the advantage to accept dimensional data via an Ethernet network or serial link [Magnell, para. 0043].  
Further, Pettersson 8859  receive, at the one or more staging modules, translated packaging creation orders from the one or more importer modules, [Pettersson 8859, claim 4, Pettersson 8859 teaches “sending said dimensions to a packaging machine for said packaging production machine to design a packaging template based on said calculated dimensions of said model arrangement” wherein a packaging machine is equivalent staging module that receives the translated packaging creation orders from the packaging customization engine] wherein the one or more staging modules determine an order in which the packaging creation requests are to be processed such that one or more of the packaging creation requests are completed prior to a particular time; [Pettersson 8859, page 23 second paragraph, Pettersson 8859 teaches “The number of arrangements and rearrangements that are produced and compared can be set to a predetermined number (e.g., by incrementing the counter), may be limited based on time (e.g., compute as many possible arrangements produced in one minute), or can be limited or configured in other manners” wherein “The number of arrangements and rearrangements that are produced and compared can be set to a predetermined number (e.g., by incrementing the counter), may be limited based on time” is equivalent to “packaging creation requests are completed prior to a particular time”] identify within each of the translated packaging creation orders one or more final packaging parameters; [Pettersson 8859, claim 4, Pettersson 8859 teaches “design a packaging template based on said calculated dimensions of said model arrangement” wherein design a packaging template based on said calculated dimensions is equivalent identifying parameters within each translated packaging creation order] 
Pettersson 8859 in view of Magnell does not specifically teach, however, Pettersson 6050 teaches identify, with one or more selection modules, a particular machine group that is capable of meeting the one or more final packaging parameters, wherein the one or more selection modules identifies the particular machine group based a type of production architectures that is present within the particular machine group, wherein Page 5 of 14Application No. 17/110,075Reply to Office Action dated April 20, 2022 at least one other machine group is associated with a different type of production architecture; [Pettersson 6050, claim 4, Pettersson 6050 teaches “As depicted, packaging production machines 102 includes production tracks 102 A, 102B, and 102C. Each of production tracks 102A, 102B, and 102C can be loaded with packaging raw materials, such as, for example, fanfold or rolled corrugated board. As depicted, each of production tracks 102A, 102B, and 102C, has a different maximum width for raw materials. As production tracks 102A, 102B, and 102C produce packaging products (e.g., box templates), packaging product machine 102 can maintain a local store of usage data. Packaging production machine 102 can include a NIC for network communication. From time to time or at desired intervals, a packaging production machine 102 can communicate usage data from the local store to computer system 104 and/or data store 106. The vertical ellipsis above and below packaging production machine 102 represent that one or more additional packaging production machines can be included in production architecture 100” wherein “one or more additional packaging production machines can be included in production architecture 100” is equivalent to particular machine group type of production architectures that is present within the particular machine group] 
Pettersson 8859 teaches producing on-demand packaging and Pettersson 6050 teaches optimizing production of packaging products. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Pettersson 8859 in view of Magnell to incorporate the teaching of Pettersson 6050 by identifying a capable work group.  The motivation to combine Pettersson 8859 in view of Magnell with Pettersson 6050 has the advantage of using available raw materials sufficient for the defined size and in accordance with the selected packaging design [Pettersson 6050, claim 1]
Further, Pettersson 8859 and communicate, with the one or more selection modules, the translated packaging creation orders to the one or more machine group modules that are in communication with one or more packaging stations [Pettersson 8859, page 10 first paragraph, Pettersson 8859 teaches “For example, packaging customization engine 12 may develop an arrangement of ordered items, and then supply the dimensions of the arrangement or of desired packaging to packaging machine 20 (e.g., by sending message 19), to allow packaging machine 20 to design the packaging template” wherein sending a message to machine modules].
Regarding claim 19, claims 19 recites substantially similar limitations as claim 11, therefore, claim 19 is rejected with the same rationale, reasoning, and motivation provided above for claim 11. Claims 11 is a method claim while claims 19 directed to a computer system which is anticipated by Pettersson 8859 claim 8.
Regarding claim 21, claims 21 recites substantially similar limitations as claim 12, therefore, claim 21 is rejected with the same rationale, reasoning, and motivation provided above for claim 12. Claims 12 is a method claim while claims 21 directed to a computer system which is anticipated by Pettersson 8859 claim 8.

Claims 13-14 and 22-23 are rejected under 35 U.S.C. 103 as being un-patentable over Pettersson 8859 in view of Magnell and Pettersson 6050, and in further view of Bechtel et al. (US 20050044171 A1).
Regarding claim 1351311. Pettersson 8859 in view of Magnell and Pettersson 6050 teaches all of the limitations of claim 10 (as above). Pettersson 8859 in view of Pettersson 6050 does not specifically teach, however, Bechtel teaches receiving with a trigger detection component within the one or more staging and selection modules, a trigger that determines a specific packaging template creation order should be sent to a specific machine group [Bechtel, para. 0079, Bechtel teaches “Once a customer 6 has created a template and created a corresponding record for the template by populating the fields of the template with elements selected from artwork data 42A, output manager 34 marks the packaging record available for printing at manufacturing facilities 8 or print centers 16. Only records having an approved status are "published" to manufacturing facilities 8, i.e., are available to customers 6 via the output manager 34” wherein the “Only records having an approved status are "published"” is equivalent to a trigger that determines when a specific packaging template creation order should be sent to a specific machine] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Pettersson 8859 in view of Pettersson 6050 to incorporate the teaching of Bechtel by determining when a specific packaging template creation order should be sent to a specific machine group.  The motivation to combine Pettersson 8859 in view of Pettersson 6050 with Bechtel has the advantage of giving customers 6 the ability to manage data, add new labels, and update labels without concern about the possibility that one of manufacturing sites 6 may prematurely use an unapproved label. [Bechtel, para. 0079].  
Regarding claim 14. Pettersson 8859 in view of Magnell and Pettersson 6050 and Bechtel teaches all of the limitations of claim 13 (as above). Pettersson 8859 in view of Magnell and Pettersson 6050 does not specifically teach, however, Bechtel teaches wherein one or more machine group configuration scripts determine when the trigger detection component receives a triggering action [Bechtel, para. 0078, Bechtel teaches “Upon validation, a customer 6 changes a status for a packaging record from "draft" to "approved." In response, record manager 34 generates an electronic image of the label, such as a PDF (portable document format) output, timestamps the image and archives the image” wherein the “Upon validation” is equivalent to a trigger detection and wherein “In response, record manager 34 generates an electronic image of the label, such as a PDF (portable document format) output, timestamps the image and archives the image” is equivalent to “determine when the trigger detection component receives a triggering action”] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Pettersson 8859 in view of Magnell and Pettersson 6050 to incorporate the teaching of Bechtel by determining when the trigger detection component receives a triggering action.  The motivation to combine Pettersson 8859 in view of Magnell and Pettersson 6050 with Bechtel has the advantage of giving customers 6 the ability to manage data, add new labels, and update labels without concern about the possibility that one of manufacturing sites 6 may prematurely use an unapproved label. [Bechtel, para. 0079].
Regarding claim 22, claims 22 recites substantially similar limitations as claim 13, therefore, claim 21 is rejected with the same rationale, reasoning, and motivation provided above for claim 13. Claims 13 is a method claim while claims 22 directed to a computer system which is anticipated by Pettersson 8859 claim 8.
Regarding claim 23, claims 23 recites substantially similar limitations as claim 14, therefore, claim 23 is rejected with the same rationale, reasoning, and motivation provided above for claim 14. Claims 14 is a method claim while claims 23 directed to a computer system which is anticipated by Pettersson 8859 claim 8.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Pettersson 8859 in view of Magnell and Pettersson 6050, and in further view of  Cheong et al. (US 20120159145 A1)
Regarding claim 15. Pettersson 8859 in view of Pettersson 6050 teaches all of the limitations of claim 10 (as above). Pettersson 8859 in view of Magnell and Pettersson 6050 does not specifically teach, however, Cheong teaches further comprising: Reply to Office Action dated April 20, 2022 providing, with a selection module plugin, a functionality that the one or more selection modules lack [Cheong, para. 0036 and figure 2, Cheong teaches “In an embodiment, service/client 230 includes one or more program modules that provide functionality, where the functionality can be enhanced, or customized, by one or more plug-ins of plug-in framework 200” wherein the “provide functionality, where the functionality can be enhanced” is equivalent to “a functionality that the one or more staging and selection modules lack”] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Pettersson 8859 in view of Magnell and Pettersson 6050 to incorporate the teaching of Cheong by using plugin module where the staging module lack functionality.  The motivation to combine Pettersson 8859 in view of Magnell and Pettersson 6050 with Cheong has the advantage of providing enhanced functionality  where a module lack that enhancement [Cheong, para. 0036]. 
Regarding claim 20, claims 20 recites substantially similar limitations as claim 15, therefore, claim 20 is rejected with the same rationale, reasoning, and motivation provided above for claim 15. Claims 15 is a method claim while claims 20 directed to a computer system which is anticipated by Pettersson 8859 claim 8.
Claims 16 and 24 are rejected under 35 U.S.C. 103 as being un-patentable over Pettersson 8859 in view of Magnell and Pettersson 6050 in further view of  Cheong and in further view of Rutschmann (US 20100223883 A1)
Regarding claim 16. Pettersson 8859 in view of Magnell, Pettersson 6050, and Cheong teaches all of the limitations of claim 15 (as above). Pettersson 8859 in view of Magnell and Pettersson 6050 does not specifically teach, however, Cheong teaches wherein the selection module plugin provides the one or more selection modules with the ability to provide packaging template orders [Cheong, para. 0036 and figure 2, Cheong teaches “In an embodiment, service/client 230 includes one or more program modules that provide functionality, where the functionality can be enhanced, or customized, by one or more plug-ins of plug-in framework 200” wherein the “where the functionality can be enhanced, or customized, by one or more plug- ins of plug-in framework 200” is equivalent to “the ability to receive and interpret and provide a template order”] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Pettersson 8859 in view of Magnell and Pettersson 6050 to incorporate the teaching of Cheong by giving the ability to provide packaging template orders.  The motivation to combine Pettersson 8859 in view of Magnell and Pettersson 6050 with Cheong has the advantage of providing enhanced functionality  where a module lack that enhancement [Cheong, para. 0036]
Pettersson 8859 in view of Magnell and Pettersson 6050 and Cheong does not specifically teach, however, Rutschmann teaches within a particular picking line architecture [Rutschmann, para. 0017, Rutschmann teaches “The pick and place system according to the invention assures that only products that conform to predetermined quality requirements are picked. The features are detected by a quality image processing system and the products are classified according to their shape, color, structure, or the presence of particular properties such as mixed spices and the like” wherein the “only products that conform to predetermined quality requirements are picked” is equivalent to “particular picking line architecture”] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Pettersson 8859 in view of Magnell and Pettersson 6050 and Cheong to incorporate the teaching of Rutschmann by providing the ability to provide packaging template orders within a particular picking line architecture.  The motivation to combine Pettersson 8859 in view of Magnell and Pettersson 6050 and Cheong with Rutschmann has the advantage of adding a quality picking line [Rutschmann, para. 0017].
Regarding claim 24, claims 24 recites substantially similar limitations as claim 16, therefore, claim 24 is rejected with the same rationale, reasoning, and motivation provided above for claim 16. Claims 16 is a method claim while claims 24 directed to a computer system which is anticipated by Pettersson 8859 claim 8.
Claims 17 and 25 are rejected under 35 U.S.C. 103 as being un-patentable over Pettersson 8859 in view of Magnell, Pettersson 6050, Cheong, Rutschmann and in further view of Bechtel.
Regarding claim 17. Pettersson 8859 in view of Magnell, Pettersson 6050, Cheong, and  Rutschmann teaches all of the limitations of claim 16 (as above). Pettersson 8859 in view of Magnell, Pettersson 6050, and Cheong does not specifically teach, however, Rutschmann teaches further comprising: a first selection module plugin that provides the one or more selection modules with the ability to provide packaging template orders within a first picking line architecture; [Rutschmann, para. 0017, Rutschmann teaches “The pick and place system according to the invention assures that only products that conform to predetermined quality requirements are picked. The features are detected by a quality image processing system and the products are classified according to their shape, color, structure, or the presence of particular properties such as mixed spices and the like” wherein the “The pick and place system according to the invention assures that only products that conform to predetermined quality requirements are picked” is equivalent to “template orders within a first picking line architecture”] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Pettersson 8859 in view of Magnell, Pettersson 6050, and Cheong to incorporate the teaching of Rutschmann by providing the ability to provide packaging template orders within a first picking line architecture.  The motivation to combine Pettersson 8859 in view of Magnell, Pettersson 6050, and Cheong with Rutschmann has the advantage of adding a quality picking line [Rutschmann, para. 0017] 
Pettersson 8859 in view of Magnell, Pettersson 6050, Cheong, and  Rutschmann does not specifically teach, however, Bechtel teaches and 25a second selection module plugin that provides the one or more selection modules with the ability to provide packaging template orders within a second picking line architecture that is different from the first picking line architecture [Bechtel, para. 0041, Bechtel teaches “A packaging rules engine within CPD management system 4 validates the content and/or structure, i.e. layout, of any assembled labels and other packaging material in view of the requirements” and para. 0042 teaches “Consequently, CPD management system 4 ensures that, for a given one of customers 6, different output locations print identical labels and other packaging material for manufactured products 7” wherein the “different output locations” is equivalent to “second picking line architecture that is different from the first picking line architecture”] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Pettersson 8859 in view of Magnell, Pettersson 6050, Cheong, and  Rutschmann to incorporate the teaching of Bechtel by using second picking line architecture that is different from the first picking line architecture.  The motivation to combine Pettersson 8859 in view of Magnell, Pettersson 6050, Cheong, and  Rutschmann with Bechtel has the advantage of giving customers 6 the ability to manage data, add new labels, and update labels without concern about the possibility that one of manufacturing sites 6 may prematurely use an unapproved label [Bechtel, para. 0079].
Regarding claim 25, claims 25 recites substantially similar limitations as claim 17, therefore, claim 25 is rejected with the same rationale, reasoning, and motivation provided above for claim 17. Claims 17 is a method claim while claims 25 directed to a computer system which is anticipated by Pettersson 8859 claim 8.

Conclusion
Applicant's amendments and arguments dated 08/18/2022 necessitated the reformulation of the 35 USC § 101 and the 35 USC § 103 rejections presented in this Office action of the pending claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623